DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 16-18, 21-29, 41-42, 45-48, 51-52, and 54-59 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 June 2018.

Drawings
The drawings were received on 15 July 2019.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8, 10-12, 14, 62, and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,752,938. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘938 patent are to a “method for reducing signal variations in detecting a target nucleic acid sequence in a sample using two different detection temperatures”.

Response to argument
At page 28 of the response of 21 December 2020, hereinafter the response, applicant’s representative, in addressing the prior provisional rejection, states:
In this regard, Applicant requests the provisional nonstatutory double patenting rejection be held in abeyance until otherwise allowable subject matter has been identified.

In view of the lack of traversal, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).


Holding
Claims 1, 2, 4-8, 10-12, 14, 32, and 35-39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0057263 A1 (Engel et al.) in view of US 2014/0057264 A1 (Chun et al.), and US 2011/0244460 A1 (Hirai et al.).

Acknowledgement is made that the inventorship and assignee of Chun et al., appears to be the same as that of the instant application.  The instant application was filed on 09 September 2016, and has an effective filing date of 28 March 2014, which is one month and one day subsequent to the publication date of the Chun et al., reference (27 February 2014), which has an effective filing date of 29 March 2011.  Given that the Chun et al., reference was published some 29 days prior to the effective filing date of the subject application, it constitutes available prior art.

Engel et al., disclose a method of detecting multiple target nucleic acids in a common assay where the probes have the same label, and are distinguished from one another via their melting temperature.  As seen therein, the target nucleic acids may first be subjected to an amplification assay.  Also, the label used may be a fluorescent label.
Engel et al., at paragraph [0043] – [0044], teach:
[0043] The inventors have developed a method which makes it possible to perform for example a multiplex amplification reaction with, for example 5 different targets, wherein probes with identical labels are used. The stable abasic site in the probe makes it possible to distinguish such targets, even if the template DNA comprises a SNP or a mutation. As can be seen from the experiments below, ordinarily, i.e. without abasic sites such probes would have a shift in melting temperature when hybridizing to and melting from a target with SNP or mutation. Such a shift would make it difficult to correctly detect the nucleic acid, as the probe would not display the expected melting temperature. 

[0044] The melting temperature, Tm, of an oligonucleotide is its most critically important value. The most reliable and accurate determination of melting temperature is determined empirically.

Engel et al., at paragraph [0057], teach that probes that have different melting temperatures can have the same label.  As stated therein:
[0057] In one embodiment more than two different labels are used and all the probes that share a common label have a slightly varying melting temperature. All the probes that share a common melting temperature on the other hand have a different label. By detecting the label and the melting temperature either during or after amplification the inventors have for the first time provided for a means which makes it possible to analyze, e.g. said 20 templates in one tube even in the presence of target DNA or RNA which may or may not comprise one or more SNPs or mutations.  (Emphasis added)

Engel et al., at paragraph [0059], teach that the label can be a fluorescent dye.  A stated therein:
[0059] The probe is preferably labelled. Preferably, the label is a fluorescent dye.


Engel et al., at paragraph [0061] teach:
[0061] In one alternative, the melting temperature and/or point of said first hybridization probe is determined after hybridization. Methods where one measurement, i.e. melting point, is determined, are known such as melt analysis, HRM analysis or end-point analysis. 

Engel et al., at paragraph [0063], teach that additional probes can be used and that they carry the same label.  As stated therein:
[0063] Also preferably, the method comprises at least one further probe which may optionally also comprise an abasic site but which carries the same label as said first hybridization probe and wherein the probes are distinguishable due to their difference in melting temperatures. (Emphasis added)


Engel et al., at paragraph [0065] teach:

[0065] Preferably in the method according to the invention (i) each of the probes is specific for a nucleic acid sequence, (ii) at least two probes carry the same label; and (iii) m) which differs by more than 1.degree. C. from the other probes. 

Engel et al., at paragraphs [0067] and [0068] teach of the forms of amplification that can be performed, and that polymerase chain reaction (PCR; claim 2) is a preferred embodiment.  As stated therein:
[0067] The amplification method is selected from the group of polymerase chain reaction (PCR), real-time PCR (rtPCR), ligase chain reaction (LCR), transcription-based amplification system (TAS), nucleic acid sequence based amplification (NASBA), rolling-circle amplification (RCA), transcription-mediated amplification (TMA), self-sustaining sequence replication (3SR) and Qβ amplification. 

[0068] Preferably the amplification method is selected from the group of polymerase chain reaction (PCR) and real-time PCR (rtPCR) and the melting temperature and/or point of said probes is determined during PCR or post PCR.  (Emphasis added)

Engel et al., at paragraph [0070], teach that the target nucleic acid can be from any source.  As asserted to therein:

[0070] Any source of nucleic acid, in purified or non-purified form, can be utilized as the starting nucleic acid, if it contains or is thought to contain the target nucleic acid sequence desired.

Engel et al., in paragraph [0078], teach that one can also take into consideration changes in the intensity of the fluorescent signal generated.  As stated therein:
[0078] In one embodiment the melting transitions of the double-stranded segments can also be determined by monitoring fluorescence intensity of double-stranded nucleic acid-specific (dsNAS) dyes.

While Engel et al., teach using multiple probes, each with the same label, and determining whether or not a given probe has hybridized to a specific target nucleic acid as a result of differences in melting temperatures, they have not been found to disclose 1) cleaving a flap off of a probe (applicant’s “mediation oligonucleotide” of claims 5, 7, 36 and 38; and the 

Chun et al., at paragraph [0018], provides a definition for the abbreviation “PTO”, “CTO”, and “PCEC”.  As seen therein, “PTO” refers to a “Probing and Tagging Oligonucleotide”; “CTO” refers to a “Capturing and Templating Oligonucleotide”; and “PCEC” refers to “PTO Cleavage and Extension-Dependent Cleavage” assay. 
Chun et al., at paragraph [0029], teaches performing a hybridization assay whereby the PTO hybridizes to the target nucleic acid.  As stated therein:
[T]he PTO comprises (i) a 3'-targeting portion comprising a hybridizing nucleotide sequence complementary to the target nucleic acid sequence and (ii) a 5'-tagging portion comprising a nucleotide sequence non-complementary to the target nucleic acid sequence; wherein the 3'-targeting portion is hybridized with the target nucleic acid sequence and the 5'-tagging portion is not hybridized with the target nucleic acid sequence…

Chun et al., at paragraphs [0030] and [0031], teach:
[0030] (b) contacting the resultant of the step (a) to an enzyme having a 5' nuclease activity under conditions for cleavage of the PTO; wherein the upstream oligonucleotide or its extended strand induces cleavage of the PTO by the enzyme having the 5' nuclease activity such that the cleavage releases a fragment comprising the 5'-tagging portion or a part of the 5'-tagging portion of the PTO; (Emphasis added)

[0031] (c) hybridizing the fragment released from the PTO with a CTO (Capturing and Templating Oligonucleotide); wherein the CTO comprises in a 3' to 5' direction (i) a capturing portion comprising a nucleotide sequence complementary to the 5'-tagging portion or a part of the 5'-tagging portion of the PTO and (ii) a templating portion comprising a nucleotide sequence non-complementary to the 5'-tagging portion and the 3'-targeting portion of the PTO; wherein the fragment released from the PTO is hybridized with the capturing portion of the CTO[.]

Chun et al., at paragraph [0034], teach:
detecting the occurrence of the cleavage of the extended duplex; whereby the occurrence of the cleavage of the extended duplex indicates the presence of the target nucleic acid sequence.  (Emphasis added)


The aspect of cleaving a single-stranded portion of the PTO, which comprises the detectable label, is deemed to meet a limitation of claims 5, 6, 7, 36, 37, and 38.

Chun et al., at paragraph [0042], teach:
[0042] Preferably, the probe and primer are single-stranded deoxyribonucleotide molecules. The probes or primers used in this invention may be comprised of naturally occurring dNMP (i.e., dAMP, dGM, dCMP and dTMP), modified nucleotide, or non-natural nucleotide. The probes or primers may also include ribonucleotides. 

Chun et al., at paragraph [0045], teach:
[0045] The hybridization of a target nucleic acid sequence with the upstream oligonucleotide and the PTO may be carried out under suitable hybridization conditions routinely determined by optimization procedures. Conditions such as temperature, concentration of components, hybridization and washing times, buffer components, and their pH and ionic strength may be varied depending on various factors, including the length and GC content of oligonucleotide (upstream oligonucleotide and PTO) and the target nucleotide sequence. For instance, when a relatively short oligonucleotide is used, it is preferable that low stringent conditions are adopted. The detailed conditions for hybridization can be found in Joseph Sambrook, et al., Molecular Cloning, A Laboratory Manual, Cold Spring Harbor Laboratory Press, Cold Spring Harbor, N.Y.(2001); and M. L. M. Anderson, Nucleic Acid Hybridization, Springer-Verlag New York Inc. N.Y.(1999).

Chun et al., at paragraphs [0048] – [0051], teach:
[0048] The 5'-tagging portion of the PTO has a nucleotide sequence non-complementary to the target nucleic acid sequence. The templating portion of the CTO (Capturing and Templating Oligonucleotide) has a nucleotide sequence non-complementary to the 5'-tagging portion and the 3'-targeting portion of the PTO. The is term "non-complementary" is used herein to mean that primers or probes are sufficiently non-complementary not to hybridize selectively to a target nucleic acid sequence under the designated annealing conditions or stringent conditions, encompassing the terms "substantially non-complementary" and "perfectly non-complementary", preferably perfectly non-complementary.  (Emphasis added)



[0050] Preferably, the hybridization in step (a) is preformed [sic] under stringent conditions that the 3'-targeting portion is hybridized with the target nucleic acid sequence and the 5'-tagging portion is not hybridized with the target nucleic acid sequence. 

[0051] The PTO does not require any specific lengths. For example, the length of the PTO may be 15-150 nucleotides, 15-100 nucleotides, 15-80 nucleotides, 15-60 nucleotides, 15-40 nucleotides, 20-150 nucleotides, 20-100 nucleotides, 20-80 nucleotides, 20-60 nucleotides, 20-50 nucleotides, 30-150 nucleotides, 30-100 nucleotides, 30-80 nucleotides, 30-60 nucleotides, 30-50 nucleotides, 35-100 nucleotides, 35-80 nucleotides, 35-60 nucleotides, or 35-50 nucleotides. The 3'-targeting portion of the PTO may be in any lengths so long as it is specifically hybridized with target nucleic acid sequences. For example, the 3'-targeting portion of the PTO may be 10-100 nucleotides, 10-80 nucleotides, 10-50 nucleotides, 10-40 nucleotides, 10-30 nucleotides, 15-100 nucleotides, 15-80 nucleotides, 15-50 nucleotides, 15-40 nucleotides, 15-30 nucleotides, 20-100 nucleotides, 20-80 nucleotides, 20-50 nucleotides, 20-40 nucleotides or 20-30 nucleotides in length. The 5'-tagging portion may be in any lengths so long as it is specifically hybridized with the templating portion of the CTO and then extended. For instance, the 5'-tagging portion of the PTO may be 5-50 nucleotides, 5-40 nucleotides, 5-30 nucleotides, 5-20 nucleotides, 10-50 nucleotides, 10-40 nucleotides, 10-30 nucleotides, 10-20 nucleotides, 15-50 nucleotides, 15-40 nucleotides, 15-30 nucleotides or 15-20 nucleotides in length.  (Emphasis added)


As evidenced above, Chun et al., teach of a “Probing and Tagging Oligonucleotide (PTO)” that is comprised of a probing as well as a tagging portion.  The PTO is deemed to satisfy the requirements of the “mediation oligonucleotide” and the “detection oligonucleotide” as recited in claims 6, 7, 37, and 38.
As noted above, Chum et al., teach that the “the PTO does not require any specific lengths”, and exemplifies a range of 15-150.  Given such assertions, the aspect of using a “mediation oligonucleotide having 15-150 nucleotides” (claims 5, 7, 36 and 38) or a “detection 

Chun et al., at paragraphs [0074] and [0075], teach:
[0074] When the PTO is hybridized with the target nucleic acid sequence, its 3'-targeting portion is involved in the hybridization and the 5'-tagging portion forms a single-strand with no hybridization with the target nucleic acid sequence (see FIG. 2). As such, an oligonucleotide comprising both single-stranded and double-stranded structures may be digested using an enzyme having a 5' nuclease activity by a variety of technologies known to one of skill in the art. 

[0075] The cleavage sites of the PTO are varied depending on the type of upstream oligonucleotides (upstream probe or upstream primer), hybridization sites of upstream oligonucleotides and cleavage conditions (see U.S. Pat. Nos. 5,210,015, 5,487,972, 5,691,142, 5,994,069 and 7,381,532 and U.S. Appin. Pub. No. 2008-0241838). 

Chun et al., have been found to teach using two oligonucleotides, one of which has been described as being an “upstream oligonucleotide”.  However, at paragraph [0089], Chun et al., teach:
[0089] Alternatively, the present invention may be carried out with no use of the upstream oligonucleotide.

Chun et al., at paragraphs [0173] – [0174], teach:
[0173] Preferably, the fluorescent single label includes JOE, FAM, TAMRA, ROX and fluorescein-based label. 

[0174] The single label may be linked to the CTO or PTO by conventional methods.

Chun et al., at paragraphs [0218], [0220], and [0221], teach:
[0218] The present invention does not require that target nucleic acid sequences to be detected and/or amplified have any particular sequence or length, including any DNA (gDNA and cDNA) and RNA molecules.

[0220] The target nucleic acid sequences which may be detected and/or amplified include any naturally occurring prokaryotic, eukaryotic (for example, protozoans and parasites, fungi, yeast, higher plants, lower and higher animals, including mammals and humans) or 

[0221] The present invention is also useful in detection of a nucleotide variation. Preferably, the target nucleic acid sequence comprises a nucleotide variation. The term "nucleotide variation" used herein refers to any single or multiple nucleotide substitutions, deletions or insertions in a DNA sequence at a particular location among contiguous DNA segments that are otherwise similar in sequence.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 14.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Engel et al., wherein the plurality of probes, which have the same/identical label, comprise both a unique target-binding sequence as well as a unique non-complementary region that is cleaved from the PTO (applicant’s “mediation oligonucleotide” and “detection oligonucleotide”) and hybridizes to the CTO, and can be distinguished on the basis of its unique melting temperature.  By having the cleaved, non-complementary segments, bind to the immobilized capture sequence, or CTO, at known locations, one would be better able to identify if and when the target(s) was/were present in the sample.  Also, by using the same label, the need and associated expenses associated with using a plurality of distinct labels is avoided.

Neither Engel et al., nor Chun et al., have been found to disclose the generation and use of “reference values” (positive and negative controls) in assessing melting temperatures.

Hirai et al., teach using both positive and negative controls in a combined amplification and hybridization reaction.  As stated in paragraphs [0041] and [0042]:


[0042] Further, it is required that the Tm value (Tm.sub.C) of a double-stranded nucleic acid composed of the amplification region of the control template and the detection probe is different from the Tm value (Tm.sub.A) of a double-stranded nucleic acid composed of the target sequence and the detection probe. This can be achieved by setting conditions of a detection probe-hybridizing region in the target sequence different from those of a detection probe-hybridizing region in the control template. Specifically, for example, this can be achieved by changing the lengths of the respective hybridization regions or by changing the homology between the respective hybridization regions. The sequence of the amplification region in the control template is preferably the same as that of the target sequence except for a part of the detection probe-hybridizing region.

Hirai et al., at paragraph [0053], teach:
[0053] Next, the latter method in which the homology between the respective hybridization regions is changed will be described. For example, in a detection probe-hybridizing region, the Tm value becomes higher as the complementarity to the detection probe becomes relatively higher and becomes lower as the complementarity to the detection probe becomes relatively lower. Therefore, when the same detection probe is used, for example, the homology between the base sequence of the hybridization region in the control template and the base sequence of the hybridization region in the target sequence is set less than 100%. Thereby, the complementarity of the hybridization region in the control template to the detection probe can be set as a value that is different from the complementarity of the hybridization region in the target sequence to the detection probe, and thereby the Tm values can be set as different values. In this case, for example, the complementarity of the target sequence to the detection probe may be set higher than that of the control template to the detection probe, or the complementarity of the control template to the detection probe may be set higher than that of the target sequence to the 


Hirai et al., at paragraph [0034], teach adjusting the controls so to allow for the detection of sequences that have a polymorphism (applicant’s “nucleotide variation”, claim 14). 
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Engel et al., and Chun et al., to incorporate known positive and negative controls as such would allow for increased accuracy and reproducibility of the assay.
In view of the well-developed state of the art, and in the absence of convincing evidence to the contrary, claims 1, 2, 4-8, 10-12, 14, 32, and 35-39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0057263 A1 (Engel et al.) in view of US 2014/0057264 A1 (Chun et al.), and US 2011/0244460 A1 (Hirai et al.).

Response to argument
At pages 25-28 of the response said representative traverses the rejection of claims under 103(a).  At page 26 of the response said representative first asserts:
First, Engel et al., does not teach, suggest, or motivate measuring signals only at two temperatures for determining the presence of two target nucleic acid sequences (see feature (i) of the present invention). Rather, Engel et al., discloses a method for detecting multiple target nucleic acids by melting analysis (melting curve analysis).  (Emphasis in original)

The above argument has been considered and has not been found persuasive.  As cited above, Engel et al., does teach detection of two different nucleic acid targets with two probes at 
[0063] Also preferably, the method comprises at least one further probe which may optionally also comprise an abasic site but which carries the same label as said first hybridization probe and wherein the probes are distinguishable due to their difference in melting temperatures. (Emphasis added)

The aspect of being able to detect the same signal, but associate a given signal with a particular probe, or combination of probes, is based in part on the melting temperature of the different probes.  It stands to reason that as the temperature is raised, those that have a lower melting temperature would dissociate first, therein imparting a reduction in the overall amount of signal produced and detected. 

At page 26 of the response said representative asserts:
As such, Engel et al., is silent as to how to determine the presence of two target nucleic acid sequences using the signals measured at only two temperatures.

The above argument has been considered and has not been found persuasive for as evidenced above, Engle does teach using “at least one further probe”- which with the first probe constitutes a second probe.  Also, and as evidenced above, Engle et al., does teach that one can distinguish the two probes “due to their difference in melting temperatures.”  

Applicant’s representative, at page 26 of the response, further asserts:
Second, Engel et al., does not teach, suggest, or motivate the use of two detection temperatures at which two signal-generating means exhibits different signal-generating characteristics (see feature (ii) of the present invention).

The above argument has been considered and has not been found persuasive. As noted above, Engel et al., in paragraph [0078], teach that one can also take into consideration changes in the intensity of the fluorescent signal generated.  As stated therein:
[0078] In one embodiment the melting transitions of the double-stranded segments can also be determined by monitoring fluorescence intensity of double-stranded nucleic acid-specific (dsNAS) dyes.

At page 27 of the response said representative seemingly asserts that the high and low detection temperatures of the claimed invention do not relate to melting temperatures whilst the method of Engel et al., is relying on melting temperatures.  As stated therein:
According to the present invention, the selection of such two detection temperatures is essential to practice the unique signal analysis of the present invention. The present method adopts two detection temperatures, one capable of generating a signal for a target nucleic acid sequence having a relatively high detection temperature and the other capable of generating both a signal for a target nucleic acid sequence having a relatively high detection temperature and a signal for a target nucleic acid sequence having a relatively low detection temperature, thereby obtaining different signal characteristics at the two detection temperatures (see graphs for tubes 1 and 2 in Fig. 1A of the present invention).

On the other hand, the detection temperatures in Engel et al., based on the melting analysis are those sufficiently covering the Tm values of the two target nucleic acid sequences. Engel et al., do not teach, suggest or motivate the selection of the detection temperatures for exhibiting different signal characteristics at all.

The above argument has been considered and has not been found persuasive.  As can be seen at page 81, last paragraph, bridging to page 82, of the disclosure, the claimed method is predicated on the different melting temperatures of the two probes.  As stated therein:
According to an embodiment of the present invention, the target nucleic acid sequence having a relatively high detection temperature is detected by a real-time detection method using a different detection temperature, and the target nucleic acid sequence having a relatively low detection temperature is detected by melting analysis.  (Emphasis added)

In addition to the above showing, as can be seen in paragraph 60, supra
Applicant’s representative, at pages 27 and 28 acknowledges that Chun et al., and Hirai et al., had been relied upon, stating at page 27:
Chun et al., discloses the detection of a target nucleic acid sequence by a PCEC (PTO Cleavage and Extension-Dependent Cleavage). However, Chun et al., does not teach, suggest, or motivate signal detection at only two temperatures to determine the presence of two target nucleic acid sequences (see feature (i) of the present invention).

Applicant, at page 28 asserts:
Hirai et al., does not teach, suggest, or motivate signal detection at only two temperatures to determine the presence of two target nucleic acid sequences (see feature (i) of the present invention). Further, Hirai et al., does not teach, suggest, or motivate the signal analysis in which the presence of one target nucleic acid sequence is determined by using a signal detected at one detection temperature and the presence of another target nucleic acid sequence is determined by a difference between the signal detected at one detection temperature and the signal detected at another detection temperature (see feature (iii) of the present invention).

The above arguments have been considered and have not been found persuasive.  While the cited prior art does not anticipate the claimed invention, the cited prior art was not relied upon for a rejection under 35 USC 102, but rather, under 103.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 4-8, 10-12, 14, 32, and 35-39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0057263 A1 (Engel et al.) in view of US 2014/0057264 A1 (Chun et al.), and US 2011/0244460 A1 (Hirai et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634